



Exhibit 10.18
AMENDED AND RESTATED
INTEGRATED DEVICE TECHNOLOGY, INC.
2004 EQUITY PLAN
 
ARTICLE 1
 
PURPOSE
 
The purpose of the Amended and Restated Integrated Device Technology, Inc. 2004
Equity Plan (the “ Plan ”) is to promote the success and enhance the value of
Integrated Device Technology, Inc. (the “ Company ”) by linking the personal
interests of the members of the Board and Employees to those of Company
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to Company stockholders. The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board and Employees
upon whose judgment, interest, and special effort the successful conduct of the
Company’s operation is largely dependent.
 
ARTICLE 2
 
DEFINITIONS AND CONSTRUCTION
 
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
 
2.1 “ Award ” means an Option, a Restricted Stock award, a Stock Appreciation
Right award, a Performance Share award, a Performance Stock Unit award, a
Restricted Stock Unit award, an Other Stock-Based Award, or a Performance-Based
Award granted to a Participant pursuant to the Plan.
 
2.2 “ Award Agreement ” means any written or electronic agreement, contract, or
other instrument or document evidencing an Award.
 
2.3 “ Board ” means the Board of Directors of the Company.
 
2.4 “ Change in Control ” means and includes each of the following:
 
(a) The acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the Exchange Act
and the rules thereunder) of “beneficial ownership” (as determined pursuant to
Rule 13d-3 under the Exchange Act) of securities entitled to vote generally in
the election of directors (“voting securities”) of the Company that represent
50% or more of the combined voting power of the Company’s then outstanding
voting securities, other than
 
(i) An acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or
 
(ii) An acquisition of voting securities by the Company or a corporation owned,
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company, or
 
(iii) An acquisition of voting securities pursuant to a transaction described in
Section 2.4(b) below that would not be a Change in Control under Section 2.4(b);
 
Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this Section 2.4: an
acquisition of the Company’s securities by the Company which causes the
Company’s voting securities beneficially owned by a person or group to represent
50% or more of the combined voting power of the Company’s then outstanding
voting securities; provided, however, that if a person or group shall become the
beneficial owner of 50% or more of the combined voting power of the Company’s
then outstanding voting securities by reason of share acquisitions by the
Company as described above and shall, after such share acquisitions by the
Company, become the beneficial owner of any additional voting securities of the
Company, then such acquisition shall constitute a Change in Control; or




1

--------------------------------------------------------------------------------





(b) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case other than a
transaction:
 
(i) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “ Successor Entity ”)) directly or indirectly, at least a majority
of the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and
 
(ii) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor
Entity; provided, however, that no person or group shall be treated for purposes
of this Section 2.4(b)(ii) as beneficially owning 50% or more of combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
 
(c) The Company’s stockholders approve a liquidation or dissolution of the
Company.
 
In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (a),
(b), or (c) with respect to such Award must also constitute a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5) to the extent required
by Section 409A. The Committee shall have full and final authority, which shall
be exercised in its discretion, to determine conclusively whether a Change in
Control of the Company has occurred pursuant to the above definition, and the
date of the occurrence of such Change in Control and any incidental matters
relating thereto.
 
2.5 “ Code ” means the Internal Revenue Code of 1986, as amended.
 
2.6 “ Committee ” means the committee of the Board described in Article 12.
 
2.7 “ Covered Employee ” means an Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.
 
2.8 “ Disability ” means that the Participant qualifies to receive long-term
disability payments under the Company’s long-term disability insurance program,
as it may be amended from time to time.
 
2.9 “ Effective Date ” shall have the meaning set forth in Section 13.1.
 
2.10 “ Employee ” means any officer or other employee (as defined in accordance
with Section 3401(c) of the Code) of the Company or any Subsidiary.
 
2.11 “ Equity Restructuring ” means a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
or recapitalization through a large, nonrecurring cash dividend, that affects
the shares of Stock (or other securities of the Company) or the share price of
Stock (or other securities) and causes a change in the per share value of the
Stock underlying outstanding Awards.
 
2.12 “ Exchange Act ” means the Securities Exchange Act of 1934, as amended.
 
2.13 “ Fair Market Value ” means, as of any given date, the fair market value of
a share of Stock on the immediately preceding date determined by such methods or
procedures as may be established from time to time by the Committee. Unless
otherwise determined by the Committee, the Fair Market Value of a share of Stock
as of any date shall be the closing trading price for a share of Stock as
reported on the national securities exchange on which the Stock is then listed
for the immediately preceding date or, if no such price is reported for that
date, the closing trading price on the next preceding date for which a trading
price was reported.


2.14 “ Full Value Award ” means any Award other than an Option, SAR or other
Award for which the Participant pays the intrinsic value (whether directly or by
forgoing a right to receive a cash payment from the Company).
 


2

--------------------------------------------------------------------------------





2.15 “ Hostile Takeover ” means and includes each of the following:
 
(a) a transaction or series of related transactions pursuant to which a person
or related group of persons, other than the Company or a person that directly or
indirectly controls, is controlled by or is under common control with the
Company, becomes the beneficial owner (within the meaning of Rule 13d-3 under
the Exchange Act) of 25% or more of the Company’s outstanding voting stock
pursuant to a tender or exchange offer that the Board does not recommend and
that the stockholders of the Company accept; or
 
(b) during any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.4(a)
or Section 2.4(b)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof.
 
2.16 “ Incentive Stock Option ” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
 
2.17 “ Independent Director ” means a member of the Board who is not an Employee
of the Company.
 
2.18 “ Non-Employee Director ” means a member of the Board who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act, or
any successor definition adopted by the Board.
 
2.19 “ Non-Qualified Stock Option ” means an Option that is not intended to be
an Incentive Stock Option.
 
2.20 “ Option ” means a right granted to a Participant pursuant to Article 5 of
the Plan to purchase a specified number of shares of Stock at a specified price
during specified time periods. An Option may be either an Incentive Stock Option
or a Non-Qualified Stock Option.
 
2.21 “ Other Stock-Based Award ” means an Award granted or denominated in Stock
or units of Stock pursuant to Section 8.4 of the Plan.
 
2.22 “ Participant ” means any member of the Board or any Employee.
 
2.23 “ Performance-Based Award ” means an Award granted to selected Covered
Employees pursuant to Articles 6 and 8, but which is subject to the terms and
conditions set forth in Article 9. All Performance-Based Awards are intended to
qualify as Qualified Performance-Based Compensation.
 
2.24 “ Performance Bonus Award ” has the meaning set forth in Section 8.5.
 
2.25 “ Performance Criteria ” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria that will be used
to establish Performance Goals are limited to the following: net earnings
(either before or after interest, taxes, depreciation and amortization),
economic value-added (as determined by the Committee), sales or revenue, net
income (either before or after taxes), operating earnings, cash flow (including,
but not limited to, operating cash flow and free cash flow), cash flow return on
capital, return on net assets, return on stockholders’ equity, return on assets,
return on capital, stockholder returns, return on sales, gross or net profit
margin, productivity, expense, margins, operating efficiency, customer
satisfaction, working capital, earnings per share, price per share of Stock, and
market share, any of which may be measured either in absolute terms or as
compared to any incremental increase or as compared to results of a peer group.
The Committee shall, within the time prescribed by Section 162(m) of the Code,
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period for such Participant.


2.26 “ Performance Goals ” means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals, the Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, or an individual. The Committee, in its sole discretion, may provide that
one or more objectively determinable adjustments shall be made to one or more of
the Performance Goals. Such adjustments may include, but are not limited to, one
or more of the following: (i) items related to a change in applicable accounting
standards; (ii) items relating to financing activities; (iii) expenses for
restructuring or productivity initiatives; (iv) other non-operating items;
(v) items related to acquisitions; (vi) items


3

--------------------------------------------------------------------------------





attributable to the business operations of any entity acquired by the Company
during the Performance Period; (vii) items related to the sale or disposition of
a business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under applicable
accounting standards; (ix) items attributable to any stock dividend, stock
split, combination or exchange of stock occurring during the Performance Period;
(x) any other items of significant income or expense which are determined to be
appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments, (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; (xiv) items related
to acquired in-process research and development; (xv) items relating to changes
in tax laws; (xvi) items relating to major licensing or partnership
arrangements; (xvii) items relating to asset impairment charges; (xviii) items
relating to gains or losses for litigation, arbitration and contractual
settlements; (xix) items attributable to expenses incurred in connection with a
reduction in force or early retirement initiative; or (xx) items relating to any
other unusual or nonrecurring events or changes in applicable law, applicable
accounting standards or business conditions. For all Awards intended to qualify
as Qualified Performance-Based Compensation, such determinations shall be made
within the time prescribed by, and otherwise in compliance with, Section 162(m)
of the Code.
 
2.27 “ Performance Period ” means the one or more periods of time, which may be
of varying and overlapping durations, as the Committee may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Participant’s right to, and the payment of, a Performance-Based
Award.
 
2.28 “ Performance Share ” means a right granted to a Participant pursuant to
Article 8, to receive Stock, the payment of which is contingent upon achieving
certain performance goals established by the Committee.
 
2.29 “ Performance Stock Unit ” means a right granted to a Participant pursuant
to Article 8, to receive Stock, the payment of which is contingent upon
achieving certain performance goals established by the Committee.
 
2.30 “ Plan ” means this Integrated Device Technology, Inc. 2004 Equity Plan, as
it may be amended from time to time.
 
2.31 “ Qualified Performance-Based Compensation ” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.
 
2.32 “ Restricted Stock ” means Stock awarded to a Participant pursuant to
Article 6 that is subject to certain restrictions and may be subject to risk of
forfeiture.
 
2.33 “ Restricted Stock Unit ” means an Award granted pursuant to Section 8.3.
 
2.34 “ Stock ” means the common stock of the Company, par value $0.001 per
share, and such other securities of the Company that may be substituted for
Stock pursuant to Article 11.
 
2.35 “ Stock Appreciation Right ” or “ SAR ” means a right granted pursuant to
Article 7 to receive a payment equal to the excess of the Fair Market Value of a
specified number of shares of Stock on the date the SAR is exercised over the
Fair Market Value on the date the SAR was granted as set forth in the applicable
Award Agreement.
 
2.36 “ Subsidiary ” means any corporation or other entity of which a majority of
the outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company.
 
2.37 “ Substitute Awards ” means Awards granted or shares of Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, in each case by a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combined.
 
ARTICLE 3
 
SHARES SUBJECT TO THE PLAN
 
3.1 Number of Shares .
 
(a) Subject to Article 11 and Section 3.1(b), the aggregate number of shares of
Stock which may be issued or transferred pursuant to Awards under the Plan shall
be 46,300,000 shares.
 


4

--------------------------------------------------------------------------------





(b) The aggregate number of shares of Stock available for issuance under the
Plan shall be reduced by 1.74 shares for each share of Stock delivered in
settlement of any Full Value Award which is granted on or after September 23,
2010. Subject to Section 3.1(a), as well as the preceding sentence: (i) the
Committee may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting (as, for example, in the case of tandem or
substitute awards), and make adjustments if the number of shares of Stock
actually delivered differs from the number of shares previously counted in
connection with an Award; (ii) shares of Stock that are potentially deliverable
under any Award that expires or is canceled, forfeited, settled in cash or
otherwise terminated without a delivery of such shares to the Participant will
not be counted as issued or delivered under the Plan; and (iii) shares of Stock
that have been issued in connection with any Award (e.g., Restricted Stock) that
is canceled, forfeited, or settled in cash such that those shares are returned
to the Company will again be available for Awards. Any shares of Stock that
again become available for grant pursuant to this Section 3.1(b) shall be added
back as (i) as 1.74 shares of Stock if such shares of Stock were subject to Full
Value Awards granted on or after September 23, 2010, or (ii) one (1) share of
Stock with respect to other Awards. This Section 3.1 shall apply to the share
limit imposed to conform to the regulations promulgated under the Code with
respect to Incentive Stock Options only to the extent consistent with applicable
regulations relating to Incentive Stock Options under the Code and no shares of
Stock may again be optioned, granted or awarded if such action would cause an
Incentive Stock Option to fail to qualify as an Incentive Stock Option under
Section 422 of the Code. Because shares will count against the number reserved
in Section 3.1 upon delivery, the Committee may, subject to the share counting
rules under this Section 3.1, determine that Awards may be outstanding that
relate to a greater number of shares than the aggregate remaining available
under the Plan, so long as Awards will not result in delivery and vesting of
shares in excess of the number then available under the Plan. Notwithstanding
anything to the contrary contained herein, the following shares of Stock shall
not be added to the shares of Stock authorized for grant under Section 3.1(a):
(i) shares of Stock tendered by the Participant or withheld by the Company in
payment of the exercise price of an Option, (ii) shares of Stock tendered by the
Participant or withheld by the Company to satisfy any tax withholding obligation
with respect to an Award, and (iii) shares of Stock subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right on exercise thereof.
 
(c) Substitute Awards shall not reduce the shares of Stock authorized for grant
under the Plan or authorized for grant to a Participant in any calendar year.
Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
shares of Stock authorized for grant under the Plan; provided that Awards using
such available shares shall not be made after the date awards or grants could
have been made under the terms of the pre-existing plan, absent the acquisition
or combination, and shall only be made to individuals who were not Employees or
members of the Board prior to such acquisition or combination.
 
3.2 Stock Distributed . Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.
 
3.3 Limitation on Number of Shares Subject to Awards . Notwithstanding any
provision in the Plan to the contrary, and subject to Article 11, the maximum
number of shares of Stock with respect to one or more Awards that may be granted
to any one Participant during any fiscal year (measured from the date of any
grant) shall be 3,000,000.


ARTICLE 4
 
ELIGIBILITY AND PARTICIPATION
 
4.1 Eligibility .
 
(a) General . Persons eligible to participate in this Plan include Employees and
all members of the Board, as determined by the Committee.
 


5

--------------------------------------------------------------------------------





(b) Foreign Participants . Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in other countries in which the
Company and its Subsidiaries operate or have Employees or members of the Board,
the Committee, in its sole discretion, shall have the power and authority to:
(i) determine which Subsidiaries shall be covered by the Plan; (ii) determine
which eligible individuals outside the United States are eligible to participate
in the Plan; (iii) modify the terms and conditions of any Award granted to
eligible individuals outside the United States to comply with applicable foreign
laws; (iv) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
subplans and/or modifications shall be attached to this Plan as appendices);
provided, however, that no such subplans and/or modifications shall increase the
share limitations contained in Sections 3.1 and 3.3 of the Plan; and (v) take
any action, before or after an Award is made, that it deems advisable to obtain
approval or comply with any necessary local governmental regulatory exemptions
or approvals. Notwithstanding the foregoing, the Committee may not take any
actions hereunder, and no Awards shall be granted, that would violate the
Exchange Act, the Code, any securities law or governing statute or any other
applicable law.
 
4.2 Participation . Subject to the provisions of the Plan, the Committee may,
from time to time, select from among all eligible individuals, those to whom
Awards shall be granted and shall determine the nature and amount of each Award.
No individual shall have any right to be granted an Award pursuant to this Plan.
 
4.3 Limitation on Independent Director Grants . Notwithstanding anything herein
to the contrary, the grant of any Award to an Independent Director shall be made
by the Board pursuant to a written non-discretionary formula established by the
Committee, or any successor committee thereto carrying out its responsibilities
on the date of grant of any such Award (the “ Non-Employee Director Equity
Compensation Policy ”). The Non-Employee Director Equity Compensation Policy
shall set forth the type of Award(s) to be granted to Independent Directors, the
number of shares of Stock to be subject to Independent Director Awards, the
conditions on which such Awards shall be granted, become exercisable and/or
payable and expire, and such other terms and conditions as the Committee (or
such other successor committee as described above) may determine; provided that
the combined sum of any cash compensation, and the value of Awards (determined
as of the date of grant under Generally Accepted Accounting Principles in the
United States) that may be granted under the Plan to an Independent Director as
compensation for services as a director during any fiscal year of the Company
may not exceed $500,000. The Board may make exceptions to this limit for
individual Independent Directors in extraordinary circumstances, such as serving
on a special litigation or transactions committee of the Board, as the Committee
(or such other successor committee as described above) may determine in its
discretion, provided that the Independent Director receiving such additional
compensation may not participate in the decision to award such compensation
involving the Independent Director.
 
ARTICLE 5
 
STOCK OPTIONS
 
5.1 General . The Committee is authorized to grant Options to Participants on
the following terms and conditions:
 
(a) Exercise Price . The exercise price per share of Stock subject to an Option
shall be determined by the Committee and set forth in the Award
Agreement; provided that the exercise price for any Option shall not be less
than 100% of the Fair Market Value of a share of Stock on the date of grant.
Notwithstanding the foregoing, Options that are Substitute Awards may be granted
with a per share exercise price other than as required in the preceding
sentence.
 
(b) Time and Conditions of Exercise . The Committee shall determine the time or
times at which an Option may be exercised in whole or in part; provided that the
term of any Option granted under the Plan shall not exceed ten years. The
Committee shall also determine the performance or other conditions, if any, that
must be satisfied before all or part of an Option may be exercised.
 
(c) Payment . The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash; shares of Stock held for such period of time as may be
required by the Committee having a Fair Market Value on the date of delivery
equal to the aggregate exercise price of the Option or exercised portion
thereof; or other property acceptable to the Committee (including through the
delivery of a notice that the Participant has placed a market sell order with a
broker with respect to shares of Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the Option exercise
price; provided that payment of such proceeds is made to the Company upon
settlement of such sale), and the methods by which shares of Stock shall be
delivered or deemed to be delivered to Participants. Notwithstanding any other
provision of the Plan to the contrary, no Participant who is a member of the
Board or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to pay the exercise price
of an Option in any method which would violate


6

--------------------------------------------------------------------------------





Section 13(k) of the Exchange Act; further, no Participant shall be permitted to
pay the exercise price of an Option with a loan from the Company or a loan
arranged by the Company.
 
(d) Evidence of Grant . All Options shall be evidenced by a written or
electronic Award Agreement between the Company and the Participant. The Award
Agreement shall include such additional provisions as may be specified by the
Committee.
 
5.2 Incentive Stock Options . Incentive Stock Options may be granted only to
Employees of the Company or any parent or subsidiary corporation of the Company
(within the meaning of Code Sections 424 (e) and (f)) and the terms of any
Incentive Stock Options granted pursuant to the Plan must comply with the
following additional provisions of this Section 5.2:
 
(a) Exercise Price . The exercise price per share of Stock shall be set by the
Committee; provided that the exercise price for any Incentive Stock Option shall
not be less than 100% of the Fair Market Value on the date of grant.
 
(b) Expiration of Option . An Incentive Stock Option may not be exercised to any
extent by anyone after the first to occur of the following events:
 
(i) Ten years from the date it is granted, unless an earlier time is set in the
Award Agreement.
 
(ii) One year after the date of the Participant’s termination of employment or
service on account of Disability or death. Upon the Participant’s Disability or
death, any Incentive Stock Options exercisable at the Participant’s Disability
or death may be exercised by the Participant’s legal representative or
representatives, by the person or persons entitled to do so pursuant to the
Participant’s last will and testament, or, if the Participant fails to make
testamentary disposition of such Incentive Stock Option or dies intestate, by
the person or persons entitled to receive the Incentive Stock Option pursuant to
the applicable laws of descent and distribution.
 
(c) Individual Dollar Limitation . The aggregate Fair Market Value (determined
as of the time the Option is granted) of all shares of Stock with respect to
which Incentive Stock Options are first exercisable by a Participant in any
calendar year may not exceed $100,000 or such other limitation as imposed by
Section 422(d) of the Code, or any successor provision. To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.
 
(d) Ten Percent Owners . An Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company or any parent or subsidiary corporation of the Company (within the
meaning of Code Sections 424(e) and (f)) only if such Option is granted at a
price that is not less than 110% of Fair Market Value on the date of grant and
the Option is exercisable for no more than five years from the date of grant.
 
(e) Notice of Disposition . The Participant shall give the Company prompt notice
of any disposition of shares of Stock acquired by exercise of an Incentive Stock
Option within (i) two years from the date of grant of such Incentive Stock
Option or (ii) one year after the transfer of such shares of Stock to the
Participant.


(f) Right to Exercise . During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant.
 
5.3 Substitution of Stock Appreciation Rights . The Committee may provide in the
Award Agreement evidencing the grant of an Option that the Committee, in its
sole discretion, shall have to right to substitute a Stock Appreciation Right
for such Option at any time prior to or upon exercise of such Option, subject to
the provisions of Section 7.2 hereof; provided that such Stock Appreciation
Right shall be exercisable for the same number of shares of Stock as such
substituted Option would have been exercisable for (and shall also have the same
exercise price and remaining term as the substituted Option).
 


7

--------------------------------------------------------------------------------





ARTICLE 6
 
RESTRICTED STOCK AWARDS
 
6.1 Grant of Restricted Stock . The Committee is authorized to make Awards of
Restricted Stock to any Participant selected by the Committee in such amounts
and subject to such terms and conditions as determined by the Committee. All
Awards of Restricted Stock shall be evidenced by a written or electronic
Restricted Stock Award Agreement.
 
6.2 Issuance and Restrictions . Subject to Section 10.6, Restricted Stock shall
be subject to such restrictions on transferability and other restrictions as the
Committee may impose (including, without limitation, limitations on the right to
vote Restricted Stock or the right to receive dividends on the Restricted
Stock). These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.
 
6.3 Forfeiture . Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of employment or service
during the applicable restriction period, Restricted Stock that is at that time
subject to restrictions shall be forfeited;provided, however , that, except as
otherwise provided by Section 10.6, the Committee may (a) provide in any
Restricted Stock Award Agreement that restrictions or forfeiture conditions
relating to Restricted Stock will be waived in whole or in part in the event of
terminations resulting from specified causes, and (b) in other cases waive in
whole or in part restrictions or forfeiture conditions relating to Restricted
Stock.
 
6.4 Certificates for Restricted Stock . Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.
 
ARTICLE 7
 
STOCK APPRECIATION RIGHTS
 
7.1 Grant of Stock Appreciation Rights . A Stock Appreciation Right may be
granted to any Participant selected by the Committee. A Stock Appreciation Right
may be granted (a) in connection and simultaneously with the grant of an Option,
(b) with respect to a previously granted Option, or (c) independent of an
Option. A Stock Appreciation Right shall be subject to such terms and conditions
not inconsistent with the Plan as the Committee shall impose and shall be
evidenced by an Award Agreement. The Committee shall determine the time or times
at which a Stock Appreciation Right may be exercised in whole or in part;
provided that the term of any Stock Appreciation Right granted under the Plan
shall not exceed ten (10) years.
 
7.2 Terms of Stock Appreciation Rights .
 
(a) A Stock Appreciation Right may or may not be related to an Option and shall
have a term set by the Committee. A Stock Appreciation Right shall be
exercisable in such installments as the Committee may determine. A Stock
Appreciation Right shall cover such number of shares of Stock as the Committee
may determine. The exercise price per share of Stock subject to each Stock
Appreciation Right shall be set by the Committee; provided that the exercise
price for any Stock Appreciation Right shall not be less than 100% of the Fair
Market Value on the date of grant; and provided, further , that, the Committee
in its sole and absolute discretion may provide that the Stock Appreciation
Right may be exercised subsequent to a termination of employment or service, as
applicable, or following a Change in Control of the Company, or because of the
Participant’s retirement, death or disability, or otherwise.
 
(b) A Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value of a share of Stock on the date of exercise of the Stock Appreciation
Right by the number of shares of Stock with respect to which the Stock
Appreciation Right shall have been exercised, subject to any limitations the
Committee may impose.
 


8

--------------------------------------------------------------------------------





7.3 Payment and Limitations on Exercise .
 
(a) Payment of the amounts determined under Section 7.2 above shall be in cash,
in Stock (based on its Fair Market Value as of the date the Stock Appreciation
Right is exercised) or a combination of both, as determined by the Committee.
 
(b) To the extent any payment under Section 7.2 is effected in Stock it shall be
made subject to satisfaction of all provisions of Article 5 above pertaining to
Options.
 
ARTICLE 8
 
OTHER TYPES OF AWARDS
 
8.1 Performance Share Awards . Any Participant selected by the Committee may be
granted one or more Performance Share awards which shall be denominated in a
number of shares of Stock and which may be linked to any one or more of the
Performance Criteria or other specific performance criteria determined
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.
 
8.2 Performance Stock Units . Any Participant selected by the Committee may be
granted one or more Performance Stock Unit awards which shall be denominated in
unit equivalent shares of Stock and/or units of value including dollar value of
shares of Stock and which may be linked to any one or more of the Performance
Criteria or other specific performance criteria determined appropriate by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee. In making such determinations, the
Committee shall consider (among such other factors as it deems relevant in light
of the specific type of award) the contributions, responsibilities and other
compensation of the particular Participant.
 
8.3 Restricted Stock Units . The Committee is authorized to make Awards of
Restricted Stock Units to any Participant selected by the Committee in such
amounts and subject to such terms and conditions as determined by the Committee.
At the time of grant, the Committee shall specify the date or dates on which the
Restricted Stock Units shall become fully vested and non-forfeitable, and may
specify such conditions to vesting as it deems appropriate subject to
Section 10.6. At the time of grant, the Committee shall specify the maturity
date applicable to each grant of Restricted Stock Units which shall be no
earlier than the vesting date or dates of the Award and may be determined at the
election of the grantee. On the maturity date, the Company shall transfer to the
Participant one unrestricted, fully transferable share of Stock for each
Restricted Stock Unit scheduled to be paid out on such date and not previously
forfeited. The Committee shall specify the purchase price, if any, to be paid by
the grantee to the Company for such shares of Stock.
 
8.4 Other Stock-Based Awards . Any Participant selected by the Committee may be
granted one or more Awards that provide Participants with shares of Stock or the
right to purchase shares of Stock or that have a value derived from the value
of, or an exercise or conversion privilege at a price related to, or that are
otherwise payable in shares of Stock and which may be linked to any one or more
of the Performance Criteria or other specific performance criteria determined
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee subject to Section 10.6. In
making such determinations, the Committee shall consider (among such other
factors as it deems relevant in light of the specific type of Award) the
contributions, responsibilities and other compensation of the particular
Participant.
 
8.5 Performance Bonus Awards . Any Participant selected by the Committee may be
granted one or more Performance-Based Awards in the form of a cash bonus (a
“ Performance Bonus Award ”) payable upon the attainment of Performance Goals
that are established by the Committee and relate to one or more of the
Performance Criteria, in each case on a specified date or dates or over any
period or periods determined by the Committee subject to Section 10.6. Any such
Performance Bonus Award paid to a Covered Employee shall be based upon
objectively determinable bonus formulas established in accordance with Article
9. The maximum amount of any Performance Bonus Award payable to a Covered
Employee with respect to any calendar year shall not exceed $5,000,000.
 
8.6 Term . Except as otherwise provided herein, the term of any Award of
Performance Shares, Performance Stock Units, Restricted Stock Units or Other
Stock-Based Award shall be set by the Committee in its discretion.
 
8.7 Exercise or Purchase Price . The Committee may establish the exercise or
purchase price, if any, of any Award of Performance Shares, Performance Stock
Units, Restricted Stock Units or Other Stock-Based Award; provided,
however, that such price shall not be less than the par value of a share of
Stock on the date of grant, unless otherwise permitted by applicable state law.


9

--------------------------------------------------------------------------------





 
8.8 Exercise Upon Termination of Employment or Service . An Award of Performance
Shares, Performance Stock Units, Restricted Stock Units and Other Stock-Based
Award shall only be exercisable or payable while the Participant is an Employee,
or a member of the Board, as applicable; provided, however, that the Committee
in its sole and absolute discretion may provide that an Award of Performance
Shares, Performance Stock Units, Restricted Stock Units or Other Stock-Based
Award may be exercised or paid subsequent to a termination of employment or
service, as applicable, or following a Change in Control of the Company, or
because of the Participant’s retirement, death or disability, or
otherwise; provided , however, that any such provision with respect to
Performance Shares or Performance Stock Units shall be subject to the
requirements of Section 162(m) of the Code that apply to Qualified
Performance-Based Compensation.
 
8.9 Form of Payment . Payments with respect to any Awards granted under this
Article 8 shall be made in cash, in Stock or a combination of both, as
determined by the Committee.
 
8.10 Award Agreement . All Awards under this Article 8 shall be subject to such
additional terms and conditions as determined by the Committee and shall be
evidenced by a written or electronic Award Agreement.
 
ARTICLE 9
 
PERFORMANCE-BASED AWARDS
 
9.1 Purpose . The purpose of this Article 9 is to provide the Committee the
ability to qualify Awards other than Options and SARs and that are granted
pursuant to Articles 6 and 8 as Qualified Performance-Based Compensation. If the
Committee, in its discretion, decides to grant a Performance-Based Award to a
Covered Employee, the provisions of this Article 9 shall control over any
contrary provision contained in Articles 6 or 8; provided, however , that the
Committee may in its discretion grant Awards to Covered Employees that are based
on Performance Criteria or Performance Goals but that do not satisfy the
requirements of this Article 9.
 
9.2 Applicability . This Article 9 shall apply only to those Covered Employees
selected by the Committee to receive Performance-Based Awards. The designation
of a Covered Employee as a Participant for a Performance Period shall not in any
manner entitle the Participant to receive an Award for the period. Moreover,
designation of a Covered Employee as a Participant for a particular Performance
Period shall not require designation of such Covered Employee as a Participant
in any subsequent Performance Period and designation of one Covered Employee as
a Participant shall not require designation of any other Covered Employees as a
Participant in such period or in any other period.
 
9.3 Procedures with Respect to Performance-Based Awards . To the extent
necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles 6 and 8 which may be granted to one or more Covered
Employees, no later than ninety (90) days following the commencement of any
fiscal year in question or any other designated fiscal period or period of
service (or such other time as may be required or permitted by Section 162(m) of
the Code), the Committee shall, in writing, (a) designate one or more Covered
Employees, (b) select the Performance Criteria applicable to the Performance
Period, (c) establish the Performance Goals, and amounts of such Awards, as
applicable, which may be earned for such Performance Period, and (d) specify the
relationship between Performance Criteria and the Performance Goals and the
amounts of such Awards, as applicable, to be earned by each Covered Employee for
such Performance Period. Following the completion of each Performance Period,
the Committee shall certify in writing whether the applicable Performance Goals
have been achieved for such Performance Period. In determining the amount earned
by a Covered Employee, the Committee shall have the right to reduce or eliminate
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.
 
9.4 Payment of Performance-Based Awards . Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company or a
Subsidiary on the day a Performance-Based Award for such Performance Period is
paid to the Participant. Furthermore, a Participant shall be eligible to receive
a payment pursuant to a Performance-Based Award for a Performance Period only if
the Performance Goals for such period are achieved.
 
9.5 Additional Limitations . Notwithstanding any other provision of the Plan,
any Award which is granted to a Covered Employee and is intended to constitute
Qualified Performance-Based Compensation shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as qualified performance-based compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.
 


10

--------------------------------------------------------------------------------





ARTICLE 10
 
PROVISIONS APPLICABLE TO AWARDS
 
10.1 Stand-Alone and Tandem Awards . Awards granted pursuant to the Plan may, in
the discretion of the Committee, be granted either alone, in addition to, or in
tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.
 
10.2 Award Agreement . Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.
 
10.3 Limits on Transfer . No right or interest of a Participant in any Award may
be pledged, encumbered, or hypothecated to or in favor of any party other than
the Company or a Subsidiary, or shall be subject to any lien, obligation, or
liability of such Participant to any other party other than the Company or a
Subsidiary. Except as otherwise provided by the Committee, no Award shall be
assigned, transferred, or otherwise disposed of by a Participant other than by
will or the laws of descent and distribution. The Committee by express provision
in the Award or an amendment thereto may permit an Award (other than an
Incentive Stock Option) to be transferred to, exercised by and paid to certain
persons or entities related to the Participant, including but not limited to
members of the Participant’s family, charitable institutions, or trusts or other
entities whose beneficiaries or beneficial owners are members of the
Participant’s family and/or charitable institutions, or to such other persons or
entities as may be expressly approved by the Committee, pursuant to such
conditions and procedures as the Committee may establish as well as any
applicable federal, state, local or foreign securities laws or rules, including
the instructions to use a Form S-8 Registration Statement under the Securities
Act. Any permitted transfer shall be subject to the condition that the Committee
receive evidence satisfactory to it that the transfer is being made for estate
and/or tax planning purposes (or to a “blind trust” in connection with the
Participant’s termination of employment or service with the Company or a
Subsidiary to assume a position with a governmental, charitable, educational or
similar non-profit institution) and on a basis consistent with the Company’s
lawful issue of securities. Notwithstanding anything to the contrary herein, no
Award may be transferred by a Participant to a third-party for consideration
absent stockholder approval.


10.4 Beneficiaries . Notwithstanding Section 10.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse. If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Committee.
 
10.5 Stock Certificates; Book Entry . Notwithstanding anything herein to the
contrary, the Company shall not be required to issue or deliver any certificates
evidencing shares of Stock pursuant to the exercise of any Award, unless and
until the Board has determined, with advice of counsel, that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any exchange on which the shares of Stock are listed or traded. All Stock
certificates delivered pursuant to the Plan are subject to any stop-transfer
orders and other restrictions as the Committee deems necessary or advisable to
comply with federal, state, or foreign jurisdiction, securities or other laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate to reference restrictions
applicable to the Stock. In addition to the terms and conditions provided
herein, the Board may require that a Participant make such reasonable covenants,
agreements, and representations as the Board, in its discretion, deems advisable
in order to comply with any such laws, regulations, or requirements. The
Committee shall have the right to require any Participant to comply with any
timing or other restrictions with respect to the settlement or exercise of any
Award, including a window-period limitation, as may be imposed in the discretion
of the Committee. In addition, notwithstanding any other provision of the Plan,
unless otherwise required by any applicable law, rule or regulation, the Company
may not deliver to any Participant certificates evidencing shares of Stock
issued in connection with any Award and instead record such shares of Stock in
the books of the Company (or, as applicable, its transfer agent or stock plan
administrator).


11

--------------------------------------------------------------------------------





 
10.6 Full Value Award Vesting Limitations . Subject to Article 11 and except as
may be determined by the Committee in the event of the Participant’s death,
Disability or retirement, notwithstanding any other provision of this Plan to
the contrary, Full Value Awards made to Employees shall become vested over a
period of not less than three years (or, in the case of vesting based upon the
attainment of Performance Goals or other performance-based objectives, over a
period of not less than one year) following the date the Award is
made; provided, however, that, notwithstanding the foregoing, Full Value Awards
that result in the issuance of an aggregate of up to 5% of the shares of Stock
available pursuant to Section 3.1(a) (as may be amended from time to time and
determined without regard to Section 3.1(b)) may be granted to any one or more
Participants without respect to such minimum vesting provisions.
 
10.7 Paperless Administration . In the event that the Company establishes, for
itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.
 
ARTICLE 11
 
CHANGES IN CAPITAL STRUCTURE
 
11.1 Adjustments .
 
(a) In the event of any combination or exchange of shares, merger, consolidation
or other distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock other than an Equity Restructuring, the Committee shall make
such proportionate adjustments, if any, as the Committee in its discretion may
deem appropriate to reflect such change with respect to (i) the aggregate number
and kind of shares that may be issued under the Plan (including, but not limited
to, adjustments of the limitations in Sections 3.1 and 3.3); (ii) the terms and
conditions of any outstanding Awards (including, without limitation, any
applicable performance targets or criteria with respect thereto); and (iii) the
grant or exercise price per share for any outstanding Awards under the Plan. Any
adjustment affecting an Award intended as Qualified Performance-Based
Compensation shall be made consistent with the requirements of Section 162(m) of
the Code.
 
(b) In the event of any transaction or event described in Section 11.1(a) or any
unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate (including without limitation any Change in Control), or of changes in
applicable laws, regulations or accounting principles, the Committee, in its
sole discretion and on such terms and conditions as it deems appropriate, either
by the terms of the Award or by action taken prior to the occurrence of such
transaction or event and either automatically or upon the Participant’s request,
is hereby authorized to take any one or more of the following actions whenever
the Committee determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles:
 
(i) To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that could have been attained upon
the exercise of such Award or realization of the Participant’s rights had such
Award been currently exercisable or payable or fully vested or (B) the
replacement of such Award with other rights or property selected by the
Committee in its sole discretion;
 
(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; and
 
(iii) To make adjustments in the number and type of shares of Stock (or other
securities or property) subject to outstanding Awards and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding options, rights and Awards and options, rights and Awards which
may be granted in the future.
 


12

--------------------------------------------------------------------------------





(c) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 11.1(a) and 11.1(b):
 
(i) The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, shall be equitably
adjusted. The adjustments provided under this Section 11.1(c)(i) shall be
nondiscretionary and shall be final and binding on the affected Participant and
the Company.
 
(ii) The Committee shall make such equitable adjustments, if any, as the
Committee in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Sections 3.1 and 3.3).
 
11.2 Acceleration Upon Change in Control . Notwithstanding Section 11.1, if a
Change in Control occurs, including by Hostile Takeover, and a Participant’s
Awards are not converted, assumed, or replaced by a successor, such Awards shall
become fully exercisable and all forfeiture restrictions on such Awards shall
lapse not less than five (5) business days before the consummation of such
Change in Control. Upon, or in anticipation of, a Change in Control, the
Committee may cause any and all Awards outstanding hereunder to terminate at a
specific time in the future, including but not limited to the date of such
Change in Control, and shall give each Participant the right to exercise such
Awards during a period of time (not to be less than five (5) days) as the
Committee, in its sole and absolute discretion, shall determine. In the event
that the terms of any agreement between the Company or any Company subsidiary or
affiliate and a Participant contains provisions that conflict with and are more
restrictive than the provisions of this Section 11.2, this Section 11.2 shall
prevail and control and the more restrictive terms of such agreement (and only
such terms) shall be of no force or effect.


11.3 Outstanding Awards-Certain Mergers . Subject to any required action by the
stockholders of the Company, in the event that the Company shall be the
surviving corporation in any merger or consolidation (except a merger or
consolidation as a result of which the holders of shares of Stock receive
securities of another corporation), each Award outstanding on the date of such
merger or consolidation shall pertain to and apply to the securities that a
holder of the number of shares of Stock subject to such Award would have
received in such merger or consolidation.
 
11.4 Outstanding Awards - Other Changes . In the event of any other change in
the capitalization of the Company or corporate change other than those
specifically referred to in this Article 11, the Committee may, in its absolute
discretion, make such adjustments in the number and kind of shares or other
securities subject to Awards outstanding on the date on which such change occurs
and in the per share grant or exercise price of each Award as the Committee may
consider appropriate to prevent dilution or enlargement of rights.
 
11.5 No Other Rights . Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan or pursuant to action of the Committee under the Plan, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares of Stock
subject to an Award or the grant or exercise price of any Award.
 
11.6 Restrictions on Exercise . In the event of any pending stock dividend,
stock split, combination or exchange of shares, merger, consolidation or other
distribution (other than normal cash dividends) of Company assets to
stockholders, or any other change affecting the shares of Stock or the share
price of the Stock including any Equity Restructuring, for reasons of
administrative convenience, the Company in its sole discretion may refuse to
permit the exercise of any Award during a period of 30 days prior to the
consummation of any such transaction.
 
ARTICLE 12
 
ADMINISTRATION
 
12.1 Committee . The Plan shall be administered by the Compensation Committee of
the Board. The Committee shall consist of at least two individuals, each of whom
qualifies as (a) a Non-Employee Director, and (b) an “outside director” pursuant
to Code Section 162(m) and the regulations issued thereunder. Reference to the
Committee shall refer to the Board if the Compensation Committee ceases to exist
and the Board does not appoint a successor Committee.
 


13

--------------------------------------------------------------------------------





12.2 Action by the Committee . A majority of the Committee shall constitute a
quorum. The acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by a majority of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.
 
12.3 Authority of Committee . Subject to any specific designation in the Plan,
the Committee has the exclusive power, authority and discretion to:
 
(a) Designate Participants to receive Awards;
 
(b) Determine the type or types of Awards to be granted to each Participant;
 
(c) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;
 
(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any restrictions or limitations on the Award, any schedule for
lapse of forfeiture restrictions or restrictions on the exercisability of an
Award, and accelerations or waivers thereof, any provisions related to
non-competition and recapture of gain on an Award, based in each case on such
considerations as the Committee in its sole discretion determines; provided,
however , that the Committee shall not have the authority to accelerate the
vesting or waive the forfeiture of any Performance-Based Awards;
 
(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
 
(f) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;
 
(g) Decide all other matters that must be determined in connection with an
Award;
 
(h) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
 
(i) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and
 
(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Committee deems necessary or advisable to administer the
Plan.
 
12.4 Decisions Binding . The Committee’s interpretation of the Plan, any Awards
granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.
 
12.5 Delegation of Authority . To the extent permitted by applicable law, the
Board or the Committee may from time to time delegate to a committee of one or
more members of the Board the authority to grant or amend Awards to Participants
other than (a) senior executives of the Company who are subject to Section 16 of
the Exchange Act, (b) Covered Employees, or (c) officers of the Company (or
members of the Board) to whom authority to grant or amend Awards has been
delegated hereunder. Any delegation hereunder shall be subject to the
restrictions and limits that the Board or the Committee specifies at the time of
such delegation, and the Board or the Committee may at any time rescind the
authority so delegated or appoint a new delegatee. At all times, the delegatee
appointed under this Section 12.5 shall serve in such capacity at the pleasure
of the Board.
 
ARTICLE 13
 
EFFECTIVE AND EXPIRATION DATE
 
13.1 Effective Date . The Plan is effective as of the date the Plan is approved
by the Company’s stockholders (the “ Effective Date ”). The Plan will be deemed
to be approved by the stockholders if it receives the affirmative vote of the
holders of a majority of the shares of stock of the Company present or
represented and entitled to vote at a meeting duly held in accordance with the
applicable provisions of the Company’s Bylaws.
 


14

--------------------------------------------------------------------------------





13.2 Expiration Date . The Plan will expire on, and no Award may be granted
pursuant to the Plan after, the tenth anniversary of July 21, 2013, the date
this Plan, as amended and restated, was approved by the Board. Any Awards that
are outstanding on such date shall remain in force according to the terms of the
Plan and the applicable Award Agreement.
 
ARTICLE 14
 
AMENDMENT, MODIFICATION, AND TERMINATION
 
14.1 Amendment, Modification, And Termination . With the approval of the Board,
at any time and from time to time, the Committee may terminate, amend or modify
the Plan; provided, however , that (a) to the extent necessary and desirable to
comply with any applicable law, regulation, or stock exchange rule, the Company
shall obtain stockholder approval of any Plan amendment in such a manner and to
such a degree as required, and (b) stockholder approval is required for any
amendment to the Plan that (i) increases the number of shares available under
the Plan (other than any adjustment as provided by Article 11), (ii) permits the
Committee to grant Options or Stock Appreciation Rights with an exercise price
that is below Fair Market Value on the date of grant, or (iii) permits the
Committee to extend the exercise period for an Option or Stock Appreciation
Right beyond ten years from the date of grant or (iv) results in a material
increase in benefits or a change in eligibility requirements. Notwithstanding
any provision in this Plan to the contrary, absent approval of the stockholders
of the Company,


(i) except as permitted by Article 11, no Option or Stock Appreciation Right may
be amended to reduce the per share exercise price of the shares subject to such
Option or Stock Appreciation Right below the per share exercise price as of the
date the Option or Stock Appreciation Right is granted and, (ii) except as
permitted by Article 11, no Award may be granted in exchange for, or in
connection with, the cancellation or surrender of an Option or Stock
Appreciation Right, having an exercise price per share that is less than the
exercise price per share of the original Option or Stock Appreciation Right.
Further notwithstanding any provision in this Plan to the contrary, except as
permitted by Article 11, absent the approval of the stockholders of the Company,
the Committee shall not offer to buy out for a payment in cash, an Option or
Stock Appreciation Right previously granted.
 
14.2 Awards Previously Granted . Except with respect to amendments made pursuant
to Section 15.14, no termination, amendment, or modification of the Plan shall
adversely affect in any material way any Award previously granted pursuant to
the Plan without the prior written consent of the Participant.
 
ARTICLE 15
 
GENERAL PROVISIONS
 
15.1 No Rights to Awards . No Participant, employee, or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Committee is obligated to treat Participants, employees, and other
persons uniformly.
 
15.2 No Stockholders Rights . No Award gives the Participant any of the rights
of a stockholder of the Company unless and until shares of Stock are in fact
issued to such person in connection with such Award.
 
15.3 Withholding . The Company or any Subsidiary shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s employment tax obligations) required by law to be
withheld with respect to any taxable event concerning a Participant arising as a
result of this Plan. The Committee may in its discretion and in satisfaction of
the foregoing requirement allow a Participant to elect to have the Company
withhold shares of Stock otherwise issuable under an Award (or allow the return
of shares of Stock) having a Fair Market Value equal to the sums required to be
withheld. Notwithstanding any other provision of the Plan, the number of shares
of Stock which may be withheld with respect to the issuance, vesting, exercise
or payment of any Award (or which may be repurchased from the Participant of
such Award within six months (as such other period as may be determined by the
Committee) after such shares of Stock were acquired by the Participant from the
Company) in order to satisfy the Participant’s federal, state, local and foreign
income and payroll tax liabilities with respect to the issuance, vesting,
exercise or payment of the Award shall be limited to the number of shares which
have a Fair Market Value on the date of withholding or repurchase equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal, state, local and foreign income tax and payroll tax purposes
that are applicable to such supplemental taxable income.
 
15.4 No Right to Employment or Services . Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment or services at any
time, nor confer upon any Participant any right to continue in the employ or
service of the Company or any Subsidiary.
 


15

--------------------------------------------------------------------------------





15.5 Unfunded Status of Awards . The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.
 
15.6 Indemnification . To the extent allowable pursuant to applicable law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.
 
15.7 Relationship to other Benefits . No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.
 
15.8 Expenses . The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.
 
15.9 Titles and Headings . The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.
 
15.10 Fractional Shares . No fractional shares of Stock shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down as appropriate.
 
15.11 Limitations Applicable to Section 16 Persons . Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.
 
15.12 Government and Other Regulations . The obligation of the Company to make
payment of awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by government agencies as may be
required. The Company shall be under no obligation to register pursuant to the
Securities Act of 1933, as amended, any of the shares of Stock paid pursuant to
the Plan. If the shares paid pursuant to the Plan may in certain circumstances
be exempt from registration pursuant to the Securities Act of 1933, as amended,
the Company may restrict the transfer of such shares in such manner as it deems
advisable to ensure the availability of any such exemption.
 
15.13 Governing Law . The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware, without
regard to any otherwise governing conflicts of law principles.
 
15.14 Section 409A . To the extent that the Committee determines that any Award
granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Committee determines that any Award may be subject to Section 409A of
the Code and related Department of Treasury guidance (including such Department
of Treasury guidance as may be issued after the Effective Date), the Committee
may adopt such amendments to the Plan and the applicable Award Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section.
 




16